Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaib (US 20110288605 A1; 11/24/2011).
Regarding claim 1, Kaib teaches a system, comprising: 
a plurality of sensors distributed in an array and adapted to measure physiological data of a patient when in direct contact with a patient (Fig. 1A-1F); 
a dynamic selection switch communicatively coupled to the plurality of sensors (Fig. 2A; [0013]); 
a plurality of acquisition channels communicatively coupled to the dynamic selection switch (Fig. 2A; [0013]; [0090]; [0099]); 
a processor communicatively coupled to the dynamic selection switch (Fig. 9; [0099]) and configured with executable instructions in non-transitory memory that when executed cause the processor to: 
select a subset of sensors from the plurality of sensors (Fig. 5; [0075]; [0089]-[0090]; [0099]); 
control the dynamic selection switch to connect the subset of sensors to the plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]); and 
acquire, from the subset of sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 5; [0075]; [0089]-[0090]; [0099]).
Regarding claim 2, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to control the dynamic selection switch to dynamically connect different subsets of sensors from the plurality of sensors to the plurality of acquisition channels while monitoring the patient (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]).
Regarding claim 3, Kaib teaches wherein, to dynamically connect different subsets of sensors to the plurality of acquisition channels while monitoring the patient, the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
detect a loss of signal from a first sensor in the subset of sensors connected to an acquisition channel of the plurality of acquisition channels while monitoring the patient (Fig. 6; [0036]-[0037]; [0104]); 
control the dynamic selection switch to connect a second sensor of the plurality of sensors to the acquisition channel (Fig. 6; [0036]-[0037]; [0104]), the second sensor of the plurality of sensors positioned adjacent to the first sensor in the subset of sensors in response to detecting the loss of the signal (Fig. 6; [0077]); and 
acquire, from the second sensor via the acquisition channel, the physiological data of the patient (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 4, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to evaluate signal strength from each sensor of the plurality of sensors to determine which sensors are in direct contact with the patient (Fig. 5-6; [0079]), and select the subset of sensors from the plurality of sensors based on the evaluated signal strength of each sensor of the plurality of sensors ([0075]).
Regarding claim 5, Kaib teaches further comprising at least one transmission channel communicatively coupled to the dynamic selection switch (Fig. 2B-2C; [0050]-[0051]; [0067]), wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
select at least one driven sensor from the subset of sensors ([0067]); 
control the dynamic selection switch to connect the at least one driven sensor to the at least one transmission channel ([0067]); and 
transmit, to the at least one driven sensor via the at least one transmission channel, at least one driven signal comprising one or more of a driven common-mode output signal for reducing common-mode interference ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose) or a respiratory signal modulation signal for respiratory signal modulation.
Regarding claim 6, Kaib teaches further comprising a fabric cover, wherein the plurality of sensors are distributed across and integrated into a surface of the fabric cover ([0069]; [0072]), and wherein the patient is positioned against the surface of the fabric cover during monitoring of the patient (Fig. 1A-1F).
Regarding claim 7, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
select two sensors from the subset of sensors with a greatest physical distance between the two sensors relative to relative distances of other sensor pairings in the subset of sensors ([0076]-[0077]); 
control the dynamic selection switch to connect the two sensors to the plurality of acquisition channels (Fig. 9; [0077]); and 
acquire, from the two sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 6; Fig. 9; [0077]; [0104]).
Regarding claim 8, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to generate and output a notification of an insufficient number of sensors responsive to the subset of sensors comprising fewer than a threshold number of sensors (Fig. 7; [0007]-[0008]; [0091]; [0099]; [0104]; the reference teaches that when there is too much noise or fall-off, an alarm is issued).
Regarding claim 9, Kaib teaches wherein each sensor of the plurality of sensors comprises a lead for acquiring an electrocardiogram (Fig. 1A-1F; Fig. 5-6; [0008]), and wherein the physiological data comprises the electrocardiogram (Fig. 5-6).
Regarding claim 10, Kaib teaches an apparatus, comprising: 
a dynamic selection switch communicatively coupled to a plurality of sensors and a plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]), the dynamic selection switch configured to dynamically connect a subset of sensors of the plurality of sensors to the plurality of acquisition channels for acquiring physiological data via the sensors (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]).
Regarding claim 11, Kaib teaches wherein the dynamic selection switch is further communicatively coupled to a transmission channel (Fig. 2B-2C; [0050]-[0051]; [0067]), and wherein the dynamic selection switch is configured to dynamically connect a sensor of the plurality of sensors to the transmission channel for transmitting a driven signal via the transmission channel to the sensor (Fig. 2B-2C; [0050]-[0051]; [0067]).
Regarding claim 12, Kaib teaches wherein the dynamic selection switch is communicatively coupled to a processor (Fig. 4; Fig. 9), wherein the dynamic selection switch dynamically connects the subset of sensors to the plurality of acquisition channels responsive to receiving a command from the processor indicating the subset of sensors of the plurality of sensors (Fig. 4; Fig. 9).
Regarding claim 13, Kaib teaches wherein the plurality of sensors are spaced apart in a sensor array (Fig. 1A-1F), and wherein the dynamic selection switch is further configured to, in response to a skin impedance measured by a sensor of the subset of sensors connected to an acquisition channel of the plurality of acquisition channels dropping below a threshold impedance, automatically connect an adjacent sensor of the plurality of sensors to the acquisition channel, the adjacent sensor positioned adjacent to the sensor of the subset of sensors in the sensor array (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 14, Kaib teaches wherein the dynamic selection switch connects a sensor of the plurality of sensors to at least one acquisition channel of the plurality of acquisition channels (Fig. 9; [0075]; [0089]-[0090]; [0099]).
Regarding claim 15, Kaib teaches a method, comprising: 
selecting a subset of sensors from a plurality of sensors (Fig. 5; [0075]; [0089]-[0090]; [0099]); 
the plurality of sensors integrated into a fabric cover and adapted to measure physiological data of a patient when in direct contact with a patient (Fig. 1A-1F; [0069]; [0072]); 
controlling a dynamic selection switch to connect the subset of sensors to a plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]); and 
acquiring, from the subset of sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 5; [0075]; [0089]-[0090]; [0099]).
Regarding claim 16, Kaib teaches further comprising evaluating operating conditions for each sensor of the plurality of sensors to determine which sensors of the plurality of sensors are in direct contact with the patient, wherein the subset of sensors comprise the sensors in direct contact with the patient (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 17, Kaib teaches further comprising selecting the subset of sensors from the plurality of sensors based on relative positions of each sensor of the plurality of sensors ([0076]-[0077]; [0104]).
Regarding claim 18, Kaib teaches further comprising selecting a new subset of sensors from the plurality of sensors responsive to detecting loss of signal from at least one sensor of the subset of sensors, and controlling the dynamic selection switch to connect the new subset of sensors to the plurality of acquisition channels (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 19, Kaib teaches further comprising selecting a driven sensor from the plurality of sensors, controlling the dynamic selection switch to connect the driven sensor to a transmission channel, and transmitting, to the driven sensor via the transmission channel, a driven common- mode output signal to reduce common-mode interference ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose).
Regarding claim 20, Kaib teaches further comprising selecting a new driven sensor from the plurality of sensors responsive to operating conditions of the driven sensor indicating that the driven sensor is not in direct contact with the patient, controlling the dynamic selection switch to connect the new driven sensor to the transmission channel, and transmitting, to the new driven sensor via the transmission channel, the driven common-mode output signal ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luna (US 20140327515 A1) teaches ECG/physiological sensors within conductive polymer/fabric with selector for selecting amongst sensors/electrodes (Fig. 1A; Fig. 5-6; [0042]; [0046]; [0061]-[0062]). 
Vartak (US 20130085367 A1) teaches array of physiological sensors arranged in tiles on a surface that when contact with skin is detected, the sensors are selected to obtain physiological data which includes ECG (Abstract; Fig. 3; Fig. 9; Fig. 11; [0009]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792